        Case 1:19-cv-00605-MBH Document 18 Filed 05/24/19 Page 1 of 1




        In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **            *
  BISWAS INFORMATION                            *
  TECHNOLOGY SOLUTIONS, INC.,                   *
                                                *
                     Protestor,                 *
                                                *
  v.                                            *
                                                * No. 19-605C
  UNITED STATES,
                                                * Filed: May 24, 2019
                     Defendant,                 *
                                                *
  v.
                                                *
  PRECISE SOFTWARE SOLUTIONS,
  INC.,                                         *
                 Defendant-Intervenor.          *

  * * * * * * * * * * * * * * * * **


                                       ORDER

      The court is in receipt of the protestor’s May 24, 2019 notice to voluntarily dismiss
the above-captioned protest. Pursuant to Rule 41(a)(1)(A)(1) of the Rules of the United
States Court of Federal Claims (2018), this court ORDERS that this protest be
DISMISSED.


       IT IS SO ORDERED.

                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge
